                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

BLANTON ROBERTS,                                 *

                                  Plaintiff,     *
        v.
                                                 *
OFFICER MARCUS TAYLOR, et al.,
                                                 *

        Defendants/Cross Defendants,             *

                                               o0o               Civil No.: 18-cv-01940-CCB

BALTIMORE POLICE DEPARTMENT, *

        Defendant/Cross-Plaintiff,               *

        v.                                       *

OFFICER MARCUS TAYLOR, et al.,                   *

        Defendants/Cross-Defendants.             *

        *        *       *       *       *       o0o    *       *       *       *      *

            MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS
     BALTIMORE POLICE DEPARTMENT, PALMERE, AND DOMBROWSKIS’
             MOTION TO BIFURCATE AND STAY DISCOVERY

I.      INTRODUCTION

            Plaintiff, Blanton Roberts (hereinafter “Plaintiff”) filed the present civil rights

action pursuant to 42 U.S.C. §§ 1983, 1985, and 1988. See ECF No. 1. Plaintiff sets

forth claims against former Baltimore Police Officers Marcus Taylor, Evodio Hendrix,

Maurice Ward, and Wayne Jenkins1 (referred to collectively herein as the “Officer

Defendants”), the Office of the State’s Attorney, Baltimore Police Department



        1
         On December 5, 2018, Plaintiff filed a Notice of Voluntary Dismissal with
respect to Defendant, Thomas Allers. See ECF No. 30.
(hereinafter “BPD”), former Deputy Commissioner Dean Palmere (hereinafter

“Palmere”), and Major Ian Dombrowski (hereinafter “Dombrowski”). On November

21, 2018, BPD, Palmere, and Dombrowski filed Answers to the Complaint. See ECF

Nos. 25-27. BPD simultaneously filed a Cross-Claim for Declaratory Relief regarding

indemnification against the Officer Defendants. See ECF No. 25.

       BPD, Dombrowski, and Palmere now file a motion pursuant to Federal Rules of

Civil Procedure 42(b) and 26(d) to: (1) bifurcate the trial of Plaintiff’s § 1983 claims

against the Officer Defendants from the § 1983 Monell2 and supervisory claims against

the BPD, Palmere, and Dombrowski, and (2) to stay discovery relating to the § 1983

Monell claim against the BPD and supervisory claims against Palmere and Dombrowski,

pending resolution of Plaintiff’s underlying claims against the Officer Defendants.

       Bifurcation of the trial and stay of discovery against BPD, Palmere and

Dombrowski will (1) substantially decrease the risk of prolonged and burdensome

litigation, (2) conserve judicial resources, (3) serve as a more effective method of testing

the sufficiency of Plaintiff’s claims against the Officer Defendants, and (4) protect

against the possibility of prejudice to all Defendants. Therefore, the Court should grant

this Rule 42(b) Motion to Bifurcate and the accompanying Rule 26(d) Motion to Stay

Discovery.




       2
         A “§1983 Monell claim” refers to the well-established Supreme Court precedent
authorizing civil rights lawsuits under §1983 against municipalities, where an official
policy or custom of the municipality causes a constitutional injury. See Monell v. Dep’t
of Soc. Servs., 436 U.S. 658, 694 (1978). Although Plaintiff does not explicitly reference
Monell in his numbered counts against Defendants, there is a reference to
“unconstitutional custom or practice,” “inadequate training,” and “failure to supervise,”
all of which seem to signal that Plaintiff has raised Monell claims in this suit.


                                             2
II.    STANDARD OF REVIEW

       Rule 42(b) sets forth the standard for ordering separate trials:

       Rule 42. Consolidation; Separate Trials

        (b) Separate Trials. For convenience, to avoid prejudice, or to expedite
        and economize, the court may order a separate trial of one or more
        separate issues, claims, cross-claims, counterclaims, or third-party claims.
        When ordering a separate trial, the court must preserve any federal right
        to a jury trial.

Fed. R. Civ. Proc. 42(b). The Court has broad discretion in deciding whether to bifurcate

claims for trial under Rule 42(b), and the exercise of that discretion will be set aside only

if clearly abused. See Dixon v. CSX Transp., Inc., 990 F.2d 1440, 1443 (4th Cir. 1993),

cert. denied, 510 U.S. 915 (1993). Bifurcation of the proceedings is appropriate if any

one of the conditions set forth in Rule 42(b) is met by the circumstances of a civil action.

See, e.g., Jones v. Wellham, 104 F.3d 620 (4th Cir. 1997); James v. Frederick County

Pub. Schs., 441 F. Supp. 2d 755, 762 (D. Md. 2006).

       Rule 26(d) governs the timing of discovery and authorizes this Court to stay

discovery, as appropriate, in a civil action:

       Rule 26. Duty to Disclose; General Provisions Governing Discovery.
       …

       (d) Timing and Sequence of Discovery.

               (1) Timing.

       A party may not seek discovery from any source before the parties have
       conferred as required by Rule 26(f), except in a proceeding exempted from
       initial disclosure under Rule 26(a)(1)(B), or when authorized by these
       rules, by stipulation, or by court order.

Fed. R. Civ. Proc. 26(d) (emphasis added). The control and management of litigation,

including the power to manage discovery, is within “the inherent power” of the Court.

See Link v. Wabash R. Co., 370 U.S. 626, 630-631 (1962) (holding that the power of a


                                                3
federal court to dismiss a case sua sponte for failure to prosecute “is governed not by rule

or statute but by the control necessarily vested in courts to manage their own affairs so as

to achieve the orderly and expeditious disposition of cases.”); White v. Office of the Pub.

Defender, 170 F.R.D. 138, 149 (D. Md. 1997) (discussing power to sanction for

discovery violation).

III.   ARGUMENT

       A.      BIFURCATION OF THE CLAIMS AGAINST THE OFFICER
               DEFENDANTS FROM THE CLAIMS AGAINST BPD, PALMERE,
               AND DOMBROWSKI FURTHERS JUDICIAL EXPEDIENCY AND
               ECONOMY.

       Judges sitting on the District Court for the District of Maryland have consistently

held that it is appropriate and desirable to bifurcate § 1983 Monell liability claims from §

1983 individual capacity claims, especially in cases involving alleged unconstitutional

seizures or unconstitutional use of force by law enforcement officers under the Fourth

Amendment to the Constitution.3 See, e.g., Stafford v. Smith, Civil Action No. RDB-17-

1776, 2017 U.S. Dist. LEXIS 174495, at *10 n1 (D. Md. Oct. 19, 2017) (stating “this

Court has consistently held that in the context of § 1983 claims, bifurcation of the Monell

supervisory claims from the individual claims is appropriate and often desirable”)

(citations omitted); James, 441 F. Supp.2d at 762 (bifurcating § 1983 Monell claims

against county from § 1983 individual liability claims against police officer); Robertson

v. Prince George's Cty., 215 F. Supp. 2d 664, 665 (D. Md. 2002); Jones v. Ziegler, 894 F.

Supp. 880, 883 (D. Md. 1995); Jones v. Wellham, 104 F.3d 620 (4th Cir. 1997); Dawson




       3
          Plaintiff’s claims brought under §1983 against the individual Officer Defendants
are for alleged violations of his Fourth and Fourteenth Amendment Rights.


                                             4
v. Prince George's Cty., 896 F. Supp. 537, 539-40 (D. MD. 1995); Marryshow v. Town of

Bladensburg, 139 F.R.D. 318, 319-20 (D. Md. 1991).

       Bifurcation is highly desirable in the majority of cases involving § 1983 Monell

claims for two important reasons. First, §1983 Monell claims are derivative of the direct

§ 1983 individual liability claims. In other words, Plaintiff generally cannot pursue §

1983 Monell liability claims unless Plaintiff first prevails on the direct § 1983 individual

claims against the Officer Defendants. See Jones, 894 F. Supp. at 883 (explaining that,

“in this second stage of this civil action, plaintiff Jones is seeking to hold Anne Arundel

County and three of its police chiefs also legally responsible for Ziegler's sexual

assault”); James, 441 F. Supp. 2d at 762 (noting that, “as stated above, however, the

viability of James’ Monell claim depends upon whether Officer Burton used excessive

force”); Robertson, 215 F. Supp. 2d at 665 (stating that “the court’s practice is based

upon the well established rule that a municipality cannot be liable…unless the plaintiff

can establish that an individual employee of the municipality has committed a

constitutional violation”) (citations omitted); Dawson, 896 F. Supp. at 540 (remarking

that “if Dawson fails in his efforts to show that an active defendant violated his

constitutional rights, his claims against the County likewise fail”); Marryshow, 139

F.R.D. at 319 (finding that, “accordingly, a prerequisite to establishing liability of any

inactive Defendant is the existence of a constitutional rights violation by one or more

active Defendants”).

       Second, judicial economy and pragmatic considerations are served by bifurcation

of direct § 1983 claims from Monell claims because separate trials eliminate the

possibility of needless and unnecessary litigation should a plaintiff not prevail on his or




                                             5
her direct § 1983 claims. See James, 441 F. Supp. 2d at 762 (commenting that “as a

matter of efficient case management, discovery will be bifurcated and proceed in the first

instance only as to that question”); Dawson, 896 F. Supp. at 540 (stating that “should the

jury find Ricker, or other police officers involved, innocent, a trial against the County

would be unnecessary”); Marryshow, 139 F.R.D. at 320 (noting that “it would not be

necessary for the parties to incur the expense of preparation and trial of a case which

would require the possibly extensive evidence necessary to show a custom or pattern of

constitutional violations sufficient to hold the inactive Defendants liable”).

       Here, Plaintiff must prove that one or more of the Officer Defendants violated his

constitutional rights before he can pursue his claims against BPD, Palmere, and

Dombrowski. The facts of this case are unique,4 however, the individual Officer

Defendants who have answered5 have denied wrongdoing and liability. See ECF No. 36,

Answer of Defendants Jenkins and Taylor. It stands to reason that Plaintiff must litigate

his underlying constitutional claims because the Officer Defendants were not charged

criminally in connection with the incident in Plaintiff’s Complaint. The Court should

acknowledge the value in the present circumstances of expediency and judicial economy

       4
          The individual Officer Defendants were members of Baltimore Police
Department’s Gun Trace Task Force and were later indicted for crimes ranging from
overtime fraud to extortion and robberies of citizens. See USA v. Kenton Gondo, et al.,
Crim. No. 1:17-cr-00106-CCB, Criminal Indictment, ECF No. 1. The Officer
Defendants in this case (Hendrix, Ward, and Jenkins) all pled guilty to a range of crimes
in the indictment or additional offenses not specifically charged in the underlying
indictment. See USA v. Jenkins, Criminal Case Number 1:17-cr-00638-CCB, Jenkins Plea
Agreement, ECF No. 5; USA v. Kenton Gondo, et al., Criminal Case Number 1:17-cr-
00106-CCB, Hendrix Plea Agreement, ECF No. 158, Ward Plea Agreement, ECF No.
161.
        5
          By consent of the parties, the Court has allowed Defendants Ward and Hendrix
until February 5, 2019 to respond to the Complaint. See ECF No. 34. Presumably, Ward
and Hendrix will deny wrongdoing and liability in a manner similar to that of Defendants
Jenkins and Taylor.


                                              6
by requiring Plaintiff to successfully establish his individual capacity against the Officer

Defendants first, before allowing Plaintiff to pursue his expansive Monell and

supervisory liability claims against the BPD, Palmere, and Dombrowski.

       B.      BIFURCATION WILL PROTECT ALL DEFENDANTS AGAINST
               THE RISK OF PREJUDICE.

       Bifurcation is essential to eliminate prejudice to the Officer Defendants and to the

BPD, Palmere, and Dombrowski.6

       To prove BPD has an unconstitutional “policy, custom or practice” that was “the

moving force” behind the violations committed by the individual Officer Defendants,

Plaintiff will necessarily introduce highly prejudicial evidence of prior police

misconduct. See, e.g., Gray v. Maryland, 228 F. Supp. 2d 628, 638 (D. Md. 2002);

Dawson, 896 F. Supp. at 540; Marryshow, 139 F.R.D. at 320. Bifurcation is proper to

avoid the inherent prejudice and confusion that will result among the members of the jury

because: (1) Plaintiff’s need to introduce evidence of alleged prior police misconduct will

inevitably lead to “side show” mini-trials regarding the constitutionality and relevance of

such evidence; (2) any evidence of alleged prior police misconduct on the part of other

non-defendant BPD officers will certainly be unduly prejudicial, and most likely

inadmissible, against the Officer Defendants, under Federal Rules of Evidence 403 and

404; and (3) such evidence may or may not be admissible against BPD. See Gray, 228 F.

Supp. 2d at 638 (explaining that “proof of a custom or policy by the [municipal entity]

will likely require the plaintiffs to introduce evidence that would be irrelevant to the



       6
         The fact that BPD has asserted a cross-claim against the former officers for a
declaratory judgment does not alter the analysis. The cross-claim will be ripe for
consideration if and only if Plaintiff succeeds against the officers on the individual claims
against them.


                                             7
liability of the other defendants”); Dawson, 896 F. Supp. at 540 (noting that “evidence of

the County’s custom, practice or policy may include evidence of ‘prior incidents of police

brutality, the nature of such incidents, and the municipal policymakers’ reaction to

them.…While this evidence is most certainly relevant to Dawson's case against the

County, the Court would not likely allow it in Dawson's case against Ricker”) (citations

omitted); Marryshow, 139 F.R.D. at 320 (commenting that “in most cases, it is likely, if

not inevitable, that there will be conflicting evidence regarding any alleged prior

incidents of police brutality”).

       Furthermore, if BPD, Palmere, and/or Dombrowski are tried simultaneously with

the Officer Defendants, the introduction of evidence relating to the claims against the

Officer Defendants would prejudice them. For example, if the jury finds the Officer

Defendants liable to Plaintiff under § 1983, its decision might unfairly influence how

they determine the issue of whether BPD had a “custom, policy, or practice” that was

“the moving force” behind said constitutional violation and/or whether officers were

improperly supervised. The jury may be tainted by the disposition of Plaintiff’s claims

against the Officer Defendants and thus not be in a position to render an impartial

decision on the Monell claim.

       Therefore, in order to avoid the well-recognized prejudice inherent in trying all of

the claims together, this Court should grant the Motion to Bifurcate the claim against

BPD, Palmere, and Dombrowski from the direct § 1983 claims against the Officer

Defendants.

       C.      DISCOVERY ON THE CLAIMS PENDING AGAINST BPD
               SHOULD BE STAYED PENDING THE RESOLUTION OF
               PLAINTIFF’S § 1983 CLAIMS AGAINST THE OFFICER
               DEFENDANTS.



                                            8
       If the Court determines that bifurcation is appropriate, it should also order a stay

of discovery against BPD, Palmere, and Dombrowski in connection with the § 1983

Monell claim.

       A stay of discovery is appropriate because it would be unnecessary for Plaintiff to

delve into Defendant BPD’s “policies, customs and practices” if Plaintiff is ultimately not

successful in the direct § 1983 claims against the Officer Defendants. See Gray, 228 F.

Supp. 2d at 638 (stating that “to maximize efficiency and convenience, and minimize

unfair prejudice and delay, the proceedings will be bifurcated, and discovery on the

claims which require proof that Gray was injured by the custom or policy of the County

will be stayed until Gray's other claims have been resolved”); Dawson, 896 F. Supp. at

540 (holding that “in light of this conclusion, the Court will also grant Defendants’

motion to stay discovery…”); Marryshow, 139 F.R.D. at 319 (finding that “the question

of bifurcation has been raised prior to the commencement of discovery on any claims

against the inactive Defendants. In this context, it is possible to combine bifurcation for

trial with the postponement…of discovery relevant only to Plaintiffs’ claims against the

inactive Defendants”).

       The burden of proof necessary to establish § 1983 Monell liability is significantly

more exacting than the proof necessary to establish the direct § 1983 liability against the

Officer Defendants. See, e.g., Bd. of Cty. Comm'rs of Bryan Cty., Okla. v. Brown, 520

U.S. 397, 405 (1997) (stating that § 1983 itself contains no independent state-of-mind

requirement necessary to prove the underlying violation, however “[w]here a plaintiff

claims that the municipality has not directly inflicted an injury, but nonetheless has

caused an employee to do so, rigorous standards of culpability and causation must be



                                            9
applied to ensure that the municipality is not held liable solely for the actions of its

employee”). In this sense, it is certain that the discovery in this case regarding the § 1983

Monell claim will be an enormous and lengthy task.

       It will conserve both judicial and municipal resources, and likewise those of the

Plaintiff, to postpone such costly and lengthy discovery until the claims against the

individual Officer Defendants have been fully litigated and decided. Accordingly, in the

interest of judicial economy and expediency, the Court should stay discovery against

BPD, Palmere, and Dombrowski until the Plaintiff’s claims against the Officer

Defendants are resolved.

IV.    CONCLUSION

       For the reasons set forth above, BPD, Palmere, and Dombrowski respectfully

request the Court bifurcate Plaintiff’s § 1983 Monell claims against them from the § 1983

claims against the Officer Defendants, and further that the Court stay discovery on

Plaintiff’s Monell claim pending the resolution of Plaintiff’s constitutional claims against

the Officer Defendants.



                                              Respectfully submitted,

                                                     /s/
                                              Andre M. Davis (362)
                                              City Solicitor

                                                      /s/
                                              Justin S. Conroy (28480)
                                              Kara K. Lynch (29351)
                                              Chief Solicitors
                                              Alexa E. Curley (19943)
                                              Assistant City Solicitor

                                              Baltimore City Department of Law



                                             10
 Office of Legal Affairs
 City Hall, Room 101
 100 N. Holliday Street
 Baltimore, MD 21202
 410-396-2496 (telephone)
 410-396-2126 (facsimile)

 kara.lynch@baltimorepolice.org

 Attorneys for Defendants Baltimore City
 Police Department, Dean Palmere, and Ian
 Dombrowski




11
